Case 1:19-cr-00016-JPJ-PMS Document 312 Filed 02/11/20 Page 1 of 8 Pageid#: 2725




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                      ABINGDON

 UNITED STATES OF AMERICA                          )
                                                   )
                v.                                 )
                                                   )               Case No. 1:19-cr-00016
 INDIVIOR INC. (a/k/a Reckitt Benckiser            )
   Pharmaceuticals Inc.) and                       )
 INDIVIOR PLC                                      )

                      UNITED STATES’ RESPONSE TO COURT ORDER
                     REGARDING THE SEARCH WARRANT AFFIDAVIT

        The United States of America (“United States”) respectfully asks the Court to consider this

 supplemental filing in response to Court Order (Doc. 302). The Court has asked the government

 to address defendants’ argument that the search warrant affidavit (“SW Affidavit”) should have

 included the fact that the cooperating witness had filed a qui tam complaint against Indivior. As

 set out below, this fact, if included, would not have been material to the magistrate judge’s

 determination of probable cause, and did nothing to discredit the cooperating witness, and

 therefore would not have changed the correct outcome – a finding of probable cause.

 A.     The fact that the cooperating witness became a qui tam relator after supplying
        cooperation would not have been material to the finding of probable cause.

        The defendants’ argument regarding the fact that the cooperating witness is a qui tam

 relator is without merit because it would not have been material to the finding of probable cause.

 In cases involving a fact not included in a search warrant affidavit, courts have held that “to

 establish a Franks violation, a defendant must prove that the affiant … intentionally or recklessly

 omitted material information from the affidavit.” United States v. Wharton, 840 F.3d 163, 168

 (4th Cir. 2016) (referencing Franks v. Delaware, 438 U.S. 154, 156 (1978)). Importantly, “Franks

 requires proof of both intentionality and materiality.” Id. In their brief, defendants offer no proof
Case 1:19-cr-00016-JPJ-PMS Document 312 Filed 02/11/20 Page 2 of 8 Pageid#: 2726



 that the government’s non-inclusion of the fact was intentional or reckless, or that the fact would

 have been material to the magistrate judge’s assessment of probable cause. Defendants merely

 state that the fact should have been included “to inform the ‘totality of the circumstances’ analysis”

 (Defs.’ Mem. 7, Doc. 262), but offer no argument, case citations, or other analysis on whether, if

 included, the magistrate would have found probable cause lacking. And any attempt by the

 defendants would be futile because, as set out below, including in the SW Affidavit the fact that

 the cooperating witness was a qui tam relator would not have changed the outcome as it was not

 material to the probable cause determination.

         The Fourth Circuit noted in Wharton, “an omission is material if it is ‘necessary to the

 [neutral and disinterested magistrate’s] finding of probable cause.’” Wharton, 840 F.3d at 168

 (quoting Franks, 438 U.S. at 156). “Even if relevant, information is not material unless ‘its

 inclusion in the affidavit would defeat probable cause.’” Id. at 168-169 (citing United States v.

 Colkley, 899 F.2d 297, 301 (4th Cir. 1990)). To assess materiality of an omission, a court will

 insert the omitted facts and then determine whether or not the corrected warrant affidavit would

 establish probable cause. Id. at 169 (citing Miller v. Prince George’s Cty., 475 F.3d 621, 628 (4th

 Cir. 2007)). If it does, then there is not a Franks violation. Importantly, defendants have the

 burden to show why the omitted fact is significant – that is, defendants “must demonstrate that the

 totality of both the facts [the] Agent [] provided in his affidavit and the facts that he omitted do not

 signal ‘a fair probability that … evidence of [the] crime w[ould] be found’” in the places to be

 searched. Id. (citing Illinois v. Gates, 462 U.S. 213, 238 (1983)).

         Significantly, defendants, at the outset, have failed to meet their burden – they simply offer

 no proof, analysis, or support for this argument. This is likely because there is no support for their

 position. Insertion of the fact that the cooperating witness eventually became a qui tam relator has
Case 1:19-cr-00016-JPJ-PMS Document 312 Filed 02/11/20 Page 3 of 8 Pageid#: 2727



 no bearing on the finding of probable cause, and the government has found no case supporting

 such a position. As the SW Affidavit sets out, the cooperating witness met with the Government

 on April 4, 2013, stated her desire to blow the whistle on improper conduct, spoke about her

 personal knowledge of the improper conduct, and provided 562 pages of documentation of a

 suspected crime, of which she also stated she had personal knowledge. (SW Affidavit, ¶¶ 8 -10.)

 The documents she provided on April 4th corroborated her statements to the investigators of the

 suspected crime, and a number of these documents were attached to the SW Affidavit. Further,

 the cooperating witness made several surreptitious recordings on April 22-24, 2013, at an Indivior

 corporate conference, which were also discussed in the SW Affidavit. (SW Affidavit, ¶ 11.) At

 all of these times, she had not yet become a qui tam relator. The cooperating witness subsequently

 filed her qui tam complaint on May 3, 2013. The fact that she later filed such a case had no bearing

 on any of the documents and recordings she had presented.

         Here, as in Wharton, “inclusion of the omitted information does not [undermine] the

 foundational core of the affidavit.” Wharton, 840 F.3d at 169 (distinguishing United States v. Lull,

 824 F.3d 109 (4th Cir. 2016) (omission of informant’s criminal acts fundamentally undermined

 the informant’s reliability) and United States v. Tate, 524 F.3d 449 (4th Cir. 2008) (police officer

 affiant failed to disclose that he had trespassed to search defendant’s trash to obtain evidence of

 criminal activity)). As the Fourth Circuit so precisely stated in Wharton, “[f]or in this case, the

 corrected affidavit still includes unchallenged information establishing probable cause.” Id. The

 omitted qui tam fact did not “fundamentally undermine[] the informant’s reliability,” making her

 “inherently unreliable.” In fact, “nothing [the] Agent [] omitted casts doubts on the inherent

 validity (whether through unreliability, illegality, etc.) of any information in the original affidavit.”
Case 1:19-cr-00016-JPJ-PMS Document 312 Filed 02/11/20 Page 4 of 8 Pageid#: 2728



 Id. at 170. Tellingly, no one has shown that any information in the SW Affidavit was inaccurate,

 thus the defendants’ argument is hollow.

 B.     The fact that the cooperating witness became a qui tam relator did not discredit her
        or diminish the information she provided.

        It seems that defendants mention the qui tam complaint to discredit the cooperating witness

 or suggest that the “significant financial motive” somehow would diminish the magistrate’s

 reliance on her information.      However, the standard for disputing a cooperating witness’s

 credibility is high, particularly a known (as opposed to anonymous) cooperating witness who has

 no known criminal background, meets face-to-face with the investigating officers, has shown no

 reason for law enforcement to doubt her veracity, and has potential loss or liability if she provides

 false or incorrect information.     See Illinois v. Gates, 462 U.S. 213, 233 (1983) (“if an

 unquestionably honest citizen comes forward with a report of criminal activity – which if

 fabricated would subject him to criminal liability – we have found rigorous scrutiny of the basis

 of his knowledge unnecessary”) 1; United States v. Robinson, No. 1:02CR00045, 2002 U.S. Dist.

 LEXIS 20196, *5 (W.D. Va. Oct. 23, 2002) (“The presentation of false information to law

 enforcement would not only have had a deleterious effect on the informant’s ultimate objective,

 but also would have opened him up to possible criminal prosecution”) (citing Adams v. Williams,

 407 U.S. 143, 147 (1972) (“holding that because a known informant may be subject to arrest for

 making a false statement, there is inherent reliability of the information provided.”) (emphasis




 1
   See also, United States v. Taylor, 471 F.3d 832, 840 (7th Cir. 2006) (“Nor is an affidavit’s
 omission of an informant’s motive for providing information necessarily essential to a probable
 cause determination, especially when the informant is sufficiently reliable that probable cause
 would have been found even if the motive were included.”); Edwards v. Cabera, 58 F.3d 290, 294
 (7th Cir. 1995) (“Regarding the reliability of the informant, we have noted that a citizen informant
 is inherently more reliable than the usual police informants who are often mired in some criminal
 activity themselves.”).
Case 1:19-cr-00016-JPJ-PMS Document 312 Filed 02/11/20 Page 5 of 8 Pageid#: 2729



 added)). In fact, an informant’s motive generally is not required in the affidavit and often serves

 no purpose where a known informant supplies firsthand information of wrongdoing.                  See

 generally, Gates, 462 U.S. at 234 (“even if we entertain some doubt as to an informant’s motives,

 his explicit and detailed description of alleged wrongdoing, along with a statement that the event

 was observed firsthand, entitles his tip to greater weight than might otherwise be the case.”).

          The cooperating witness’s filing of a qui tam complaint arguably bolsters her credibility,

 because it means she confirmed her account in a court pleading subject to Federal Rule of Civil

 Procedure 11. A qui tam relator has little incentive to lie or provide false information to law

 enforcement officials when the truth and validity of the information supporting her qui tam claims

 is essential to any possible eventual financial gain. Simply filing a qui tam complaint does not

 guarantee financial recovery, and the cooperating witness’s qui tam has remained pending for

 several years. Not only was she motivated to be truthful for the sake of her qui tam, she was also

 still employed with Indivior at the time she initially became a whistleblower. 2 Thus, she risked

 losing her job, losing her credibility in the field she worked in, harassment from co-workers and

 possibly others, and many other personal negative impacts by coming forward. Finally, if she lied

 to federal agents, she risked criminal exposure herself. But even more simply, the fact she filed

 the qui tam confirms, rather than undermines, that she believed what she was telling the

 government, and that a crime was being committed.

          Moreover, the magistrate judge’s finding of probable cause to issue the search warrant was

 not based solely on the cooperating witness’ statements, but was based on extensive information

 and investigation which occurred prior to the cooperating witness’ filing of a qui tam, including

 the substantial company documents provided and the recordings of company meetings. Much of



 2
     The cooperating witness left Indivior’s employment in September 2013. (SW Affidavit at ¶ 14.)
Case 1:19-cr-00016-JPJ-PMS Document 312 Filed 02/11/20 Page 6 of 8 Pageid#: 2730



 what she told investigators was corroborated by the documents and recordings she provided. For

 instance, Exhibits 8 and 9 attached to the SW Affidavit provide ample support to show that a crime

 was being committed and that the normal inference was that further evidence of the crime could

 be found at Indivior’s offices. 3 Exhibit 8 includes a list of doctors in a practice in Pittsburgh,

 Pennsylvania, and on whom Indivior clinical liaisons called, who were prescribing unnecessarily

 high doses – page 2 shows, “Group (9) 5945 units” for one month, February 2011. The witness

 confirmed that this document was housed internally at Indivior’s offices. Exhibit 9 provides

 independent evidence of high dosing in an email between a clinic and defendants. This email

 showed that electronic documents supporting the crimes listed in the SW Affidavit would likely

 be found on defendants’ server. The totality of information contained in the SW Affidavit would

 lead a reasonable person to determine that there was probable cause that information of a crime

 could be found at defendants’ offices.

        The defendants have offered no evidence or support to show that the omission would have

 affected a probable cause finding based on the totality of the circumstances or the fact that the

 cooperating witness eventually became a qui tam relator reduced her credibility as a witness. Even

 adding in the qui tam filing, the affidavit supports a finding of probable cause and a practical,

 common sense decision that, given all of the circumstances, evidence of a crime could be found at

 the places to be searched. See Gates, 462 U.S. at 213.




 3
   These are just examples. The SW Affidavit includes numerous company documents, in addition
 to the referenced surreptitious recordings. Defendants have not asserted that these documents are
 false or that the recordings were fake.
Case 1:19-cr-00016-JPJ-PMS Document 312 Filed 02/11/20 Page 7 of 8 Pageid#: 2731




                                         CONCLUSION

        The Court should find that the fact that the cooperating witness filed a qui tam complaint,

 with attendant potential benefits and also consequences and responsibilities, after supplying

 information to the government, was immaterial and that, even if included, the affidavit still would

 have supported probable cause for the search warrant. Accordingly, the Defendants’ Motion to

 Suppress Illegally Seized Evidence and All Fruits Thereof should be denied.

                                                  Respectfully submitted,

                                                  DANIEL P. BUBAR
                                                  First Assistant United States Attorney
                                                  Attorney for the United States, Acting Under
                                                  Authority Conferred by 28 U.S.C. § 515

                                                  /s/ Kristin L. Gray, VSB No. 42266
                                                  /s/ Joseph S. Hall, VSB No. 48350
                                                  Albert P. Mayer
                                                  Randy Ramseyer
                                                  Carol L. Wallack
                                                  Garth W. Huston
                                                  Janine M. Myatt
                                                  United States Attorney’s Office
                                                  180 West Main Street
                                                  Abingdon, VA 24210
                                                  Tel: (276) 628-4161
                                                  Fax: (276) 628-7399
                                                  Email: USAVAW.ECFAbingdon@usdoj.gov


                                                  DAVID MORRELL
                                                  Deputy Assistant Attorney General

                                                  Matthew J. Lash
                                                  Charles J. Biro
                                                  United States Department of Justice
                                                  Civil Division, Consumer Protection Branch
                                                  950 Pennsylvania Avenue, N.W.
                                                  Washington, DC 20530
                                                  Tel: (202) 307-0089
                                                  Email: charles.biro@usdoj.gov
Case 1:19-cr-00016-JPJ-PMS Document 312 Filed 02/11/20 Page 8 of 8 Pageid#: 2732




                                 CERTIFICATE OF SERVICE

        I certify that on February 11, 2020, I electronically filed the foregoing Response with the

 Clerk of Court via the CM/ECF system, which will send notification of the filing to all counsel of

 record in this matter.

                                                 /s/ Albert P. Mayer, VSB No. 86024
